Case: 1:20-cv-0128

met ae THIS pee

\ &+Complete Items'1, 2, and 3.
M Print your name and address on the reverse
so that we can return the card to you.

m Attach this card to the back of the mailpiece,
or on the front if space permits.

 
   
       
 

Ld-Agent
CO Addresse
C. Date of Dallvei

 

 

B. pe (Printag-lame)
(SEGUE A

 

1. Article Addressed ta:

PATROLMAN ROBERT PITT 3 —_
Garfield Heights Police Department
'5555 Tumey Road

Garfield Heights, OH 44125

UUM TC CAA

9590 9402 5039 9092 2353 57

D. Is dallvery address different from tem 17 C1 Yes
if YES, enter delivery address below: [} No

 

 

 

 

: f Articia Number (Transfer from service label}

 

ve nf ne etn

cee

7OL4 4420 0002 3725 3007

 

 

Service Type C1 Priority Mall Express®
oad Signature ' (] Registerdd Mall™™
O Adult Signature Restricted Delivery - Ai isteraet Mall Restric
Certified Mall Dellvary-.

Ct Cartified Mail Restricted Delivery

o Return Recelit tor
CG Collect on Delivery . handiss

Mare!

~]G Collact on Delivary Restricted Deilvery ‘Bs Slignatite Coniiragtion’

C1 Insured Mail Signature Confiiiigtlon

 

: PS Form Sent, duly 2015 PSN 7830-02-000-8063

 

GE,

9590 4402 §039 4092 2353 57

 

 

C1 Insured Malt Restricted Dallvary Restricted Dallvery
(over $500)
ao- 18S Domestic: Return Recelp

4

 

First-Class Mail

| Postage & Fees Paid
USPS

Permit No. G-10

| | | “

 

 

 

 

United States
Postal Service ©

 

* Sender: Please print your name, address, and ZIP +4* in this box*
Sandy Opacich, Clerk of Court

_U.S.D.C., Northern District of OH
Carl B. Stokes U.S. Courthouse

801 West Superior Avenue
Cleveland. OH 44113

i Case No. 1:20-ev-01288~

 

 

. is sssDdAfueddl fo EE Myles

 

 

 

 
